EMPLOYMENT AGREEMENT

     This Employment Agreement is made and entered into this 21st day of August,
2006, by and between US Biodefense, Inc., a Utah corporation (the "Company"),
and Charles Wright, an individual ("Employee").

PREAMBLE

     The Board of Directors of the Company recognizes Employee's potential
contribution to the growth and success of the Company and desires to assure the
Company of Employee's employment in an executive capacity as Executive
Vice-President and to compensate him therefor. Employee wants to be employed by
the Company and to commit himself to serve the Company on the terms herein
provided.

     The Company hereby employs Executive as Executive Vice-President, subject
to the supervision and direction of the Company's Board of Directors.

     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:

1. POSITION, RESPONSIBILITIES, AND TERM OF EMPLOYMENT.

     1.1 Position. Employee shall serve as Executive Vice-President and in such
additional management position(s) as the Board shall designate. In such capacity
Employee shall, subject to the bylaws of the Company, and to the direction of
the Board, serve the Company by performing such duties and carrying out such
responsibilities as are normally related to the positions of Executive
Vice-President in accordance with the standards of the industry. The Board shall
either vote, or recommend to the shareholders of the Company, as appropriate,
that during the term of employment pursuant to this Agreement: (i) Employee be
nominated for election as a director at each meeting of shareholders held for
the election of directors; (ii) Employee be elected to and continued in the
office of Secretary and Treasurer of the Company and such of its subsidiaries as
he may select (and such other office, if any, as shall be denominated that of
the Executive Vice-President of the Company or such subsidiary in the Company's
or such subsidiary's Bylaws or other constituent instruments); (iii) Employee be
elected to and continued on the Board of each subsidiary of the Company, (iv) if
the Board of the Company or any of its subsidiaries shall appoint an executive
committee (or similar committee authorized to exercise the general powers of the
Board), Employee be elected to and continued on such committee; and (v) neither
the Company nor any of its subsidiaries shall confer on any other officer or
employee authority, responsibility, powers or prerogatives superior or equal to
the authority, responsibility, prerogatives and powers vested in Employee
hereunder.

     1.2 Best Efforts Covenant. Employee will, to the best of his ability,
devote his best efforts and full cooperation to the performance of his duties
for the Company and its subsidiaries and affiliates.

2. TERM. The term of this Agreement shall be for a period of six (6) years
(“Term”), beginning

--------------------------------------------------------------------------------

on the date this Agreement is executed by the parties (“Effective Date”) unless
otherwise provided herein. Upon each anniversary of this Agreement, the parties
shall be obligated to review and reconsider the compensation provisions set
forth in Section 3, below. This Agreement may be terminated earlier as herein
provided. The parties agree that termination of the performance of duties by
Employee under this Agreement does not, under any circumstance, terminate any of
the obligations of either party under this Agreement except the obligation of
the Company to use the services of Employee and the obligation of Employee to
provide such services. All other obligations under this Agreement shall be
terminated and/or satisfied only as otherwise indicated herein.

3. COMPENSATION.

     3.1 Base Compensation. Employee has elected, in the best interests of the
Corporation, not to draw a base salary from the Corporation unless and until the
Corporation achieves profitability for a four consecutive quarters, at which
time Employee and Corporation shall review and reconsider the base compensation
to be awarded to Employee. There shall be an annual review for merit by the
Board and an increase as deemed appropriate to reflect the value of services by
Employee. At no time during the term of this Agreement shall Employee's annual
base salary fall below the compensation amount (“Minimum Annual Compensation”).
In addition, if the Board increases Employee's Minimum Annual Compensation at
any time during the term of this Agreement, such increased Minimum Annual
Compensation shall become a floor below which Employee's compensation shall not
fall at any future time during the term of this Agreement and shall become
Minimum Annual Compensation.

     3.2 Incentive Compensation. Employee shall be entitled to receive payments
under the Company's incentive compensation and/or bonus program(s) (as in effect
from time to time), if any, in such amounts as are determined by the Company.
Any incentive compensation which is not deductible in the opinion of the
Company's counsel, under ' 162(m) of the Internal Revenue Code shall be deferred
and paid, without interest, in the first year or years when and to the extent
such payment may be deducted, Employee's right to such payment being absolute,
subject only to the provisions of this Agreement.

     3.3 Participating in Benefits. Employee shall be entitled to all Benefits
for as long as such Benefits may remain in effect and/or any substitute or
additional Benefits made available in the future to similarly situated employees
of the Company, subject to and on a basis consistent with the terms, conditions
and overall administration of such Benefits adopted by the Company. Benefits
paid to Employee shall not be deemed to be in lieu of other compensation to
Employee hereunder as described in this Section 3.

     3.4 The Company shall reimburse Employee for all reasonable expenses, as
incurred in pursuit of the Company’s general operations, provided that Employee
submit a schedule and documentation or receipts evidencing such expenses.

4. TERMINATION. This Agreement may be terminated as follows:

     4.1 Termination by Company for Other Than Cause. If during the term of this

--------------------------------------------------------------------------------

Agreement the Company terminates the employment of Employee and such termination
is not for Cause, the Company shall pay to Employee an amount equal to the
monthly portion of Employee's Minimum Annual Compensation multiplied by the
number of months remaining in the term of this Agreement (the "Severance
Period") until such time as Employee shall become reemployed in a position
consistent with Employee's experience and stature. If Employee obtains new
employment, no further compensation shall be paid to Employee.

     4.2 Constructive Discharge. If the Company fails to comply with the
provisions of Section 3, or engages in any other material breach of the terms of
this Agreement, Employee may, at his option, terminate his employment and such
termination shall be considered to be a termination of Employee's employment by
the Company for reasons other than "Cause."

     4.3 Termination by the Company for Cause. The Company shall have the right
to terminate the employment of Employee for Cause. Effective as of the date that
the employment of Employee terminates by reason of Cause, this Agreement shall
terminate and no further payments of the Compensation described in Section 3
(except for such remaining payments of Minimum Annual Compensation under Section
3. 1 relating to periods during which Employee was employed by the Company)
shall be made.

     4.4 Termination on Account of Employee's Death:

          (a) In the event of Employee's death during the term of this
Agreement:

               (1) This Agreement shall terminate except as provided in this
Section; and

               (2) The Company shall pay to Employee's beneficiary or
beneficiaries (or to his estate if he fails to make such designation) in
accordance with the terms of Section 4.01.

          (b) Employee may designate one or more beneficiaries for the purposes
of this Section by making a written designation and delivering such designation
to a Vice President or the Treasurer of the Company. If Employee makes more than
one such written designation, the designation last received before Employee's
death shall control.

     4.5 Termination on Account of Employee's Disability. If Employee ceases to
perform services for the Company because he is suffering from a medically
determinable disability and is therefore incapable of performing such services,
the Company shall be obligated to continue to pay Employee an amount equal to
one hundred percent (100%) of Employee's Minimum Annual Compensation as in
effect on the date of Employee's cessation of services by reason of disability
less any amounts paid to Employee as Workers Compensation, Social Security
Disability benefits (or any other disability benefits paid to Employee as
federal, state, or local disability benefits) and any amounts paid to Employee
as disability payments under any disability plan or program for a period ending
on the earlier of: (a) the date that Employee again becomes employed in a
significant manner and on a substantially full-time basis; (b) the date that
Employee attains normal retirement age, as such age is defined in a retirement
plan maintained by the Company; (c) Employee begins to

--------------------------------------------------------------------------------

receive retirement benefits from a retirement plan maintained by the Company; or
(d) the termination date of this Agreement.

5. CONFIDENTIALITY, NON-DISCLOSURE AND NON-COMPETE

     5.1 Any and all information, written or oral, relating directly or
indirectly to the business, operations, services, facilities, methodologies,
technologies, intellectual property, research and development, sources of
information, advertising and promotional plans, customers, clients and suppliers
of the Company supplied to Employee, any of the principal executives,
management, shareholders or subsidiaries of Employee, Employees and authorized
agents of Employee by or on behalf of the Company, or otherwise acquired during
the course of dealings between the parties or otherwise, shall be deemed
"Confidential Information."

     5.2 Employee recognizes and acknowledges that the Company's trade secrets
and proprietary information and know-how, as they may exist from time to time
("Confidential Information"), are valuable, special and unique assets of the
Company's business, access to and knowledge of which are essential to the
performance of Employee's duties hereunder. Employee will not, during the term
of this Agreement, in whole or in part, disclose such secrets, information or
know-how to any Person for any reason or purpose whatsoever, nor shall Employee
make use of any such property for his own purposes or for the benefit of any
Person (except the Company) under any circumstances during the term of this
Agreement, provided that after the term of this Agreement these restrictions
shall not apply to such secrets, information and know-how which are then in the
public domain (provided that Employee was not responsible, directly or
indirectly, for such secrets, information or processes entering the public
domain without the Company's consent). Employee shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure of any thereof is specifically required by law; provided, however,
that in the event disclosure is required by applicable law, the Employee shall
provide the Company with prompt notice of such requirement, prior to making any
disclosure, so that the Company may seek an appropriate protective order.
Employee agrees to hold as the Company's property all memoranda, books, papers,
letters, customer lists, processes, computer software, records, financial
information, policy and procedure manuals, training and recruiting procedures
and other data, and all copies thereof and therefrom, in any way relating to the
Company's business and affairs, whether made by him or otherwise coming into his
possession, and on termination of this Agreement, or on demand of the Company at
any time, to deliver the same to the Company. Employee agrees that he will not
use or disclose to other employees of the Company, during the term of this
Agreement, confidential information belonging to his former employers.

     Employee shall use his best efforts to prevent the removal of any
Confidential Information from the premises of the Company, except as required in
his normal course of employment by the Company. Employee shall use his best
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by him hereunder to observe the terms and conditions set
forth herein as though each such person or entity was bound hereby.

     5.3 Except with the prior written consent of the Board, Employee shall not
solicit customers, clients or employees of the Company or any of its affiliates
during the term of this

--------------------------------------------------------------------------------

Agreement with the purpose or intent to engage, either independently or in
collusion with other parties, in an operation in direct competition with the
Company’s business. Without limiting the generality of the foregoing, Employee
will not willfully canvas, solicit nor accept any such business in competition
with the business of the Company from any customers of the Company with whom
Employee had contact during, or of which Employee had knowledge solely as a
result of, his performance of services for the Company pursuant to this
Agreement. Employee will not directly or indirectly request, induce or advise
any customers of the Company with whom Employee had contact during the term of
this Agreement to withdraw, curtail or cancel their business with the Company.
Employee will not induce or attempt to induce any employee of the Company to
terminate his/her employment with the Company.

     5.4 If, during the term of this Agreement, Employee identifies, or
otherwise becomes aware of the identification by the Company of, any Acquisition
Opportunity, all rights in such Acquisition Opportunity (as between the Company
and Employee) shall belong solely to the Company. As used herein, "Acquisition
Opportunity" means any entity engaged in the business in which the Company is or
actively proposes to engage in any territory in the world in which the Company
is conducting or proposes to conduct material activities.

     5.5 All records, files, drawings, documents, equipment and the like
relating to the business of the Company which are prepared or used by Employee
during the term of his employment under this Agreement shall be and shall remain
the sole property of the Company.

     5.6 Employee acknowledges that his services to the Company are of a unique
character which give them a special value to the Company. Employee further
recognizes that violations by Employee of any one or more of the provisions of
this Section 7 may give rise to losses or damages for which the Company cannot
be reasonably or adequately compensated in an action at law and that such
violations may result in irreparable and continuing harm to the Company.
Employee agrees that, therefore, in addition to any other remedy which the
Company may have at law and equity, including the right to withhold any payment
of compensation under Section 3 of this Agreement, the Company shall be entitled
to injunctive relief to restrain any violation, actual or threatened, by
Employee of the provisions of this Agreement.

     5.7 All technologies developed, introduced or conceived during the term of
this Agreement by the Company, or extensions thereof, shall be and shall remain
the sole property of the Company.

6. BREACH OF RESTRICTIVE COVENANT. In addition to any rights of the Company
pursuant to the attached non-compete agreement, if Employee breaches the
foregoing covenant not to compete, either during the term of this Agreement,
Employee shall pay the Company, the sum of all revenues lost by the Company as a
result of Employee's diversion of customers in violation of this Agreement.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any remedies available to it for Employee's unauthorized disclosure of
such information, including the recovery of damages from Employee.

7. CORPORATION'S AUTHORITY. Employee agrees to observe and comply with the rules
and regulations of the Corporation, as adopted by the Board of Directors,
respecting performance of

--------------------------------------------------------------------------------

duties and to carry out and perform orders, directions and policies stated by
the Company from time to time either orally or in writing. Employee understands
that the Company shall have final authority over acceptance or refusal of any
customer, over the prices to be charged any customer for goods or services sold
and over all other matters relating to the business of the Company.

8. GOVERNMENTAL AUTHORITIES. The parties agree that, in connection with the
services performed hereunder, they shall each comply with all laws, rules and
regulations of all governmental authorities having jurisdiction over the matters
relating to this Agreement.

9. HOLD HARMLESS. Each party shall conduct themselves at all times in accordance
with the highest standards of professional conduct and responsibility and each
hereby indemnifies and saves harmless the other from each and every and all
losses, claims, demands, obligations, liabilities, indebtedness and causes of
action of every kind, type, nature or description whatsoever, whether known or
unknown, as if expressly set forth and described herein, which either party may
incur, suffer, become liable for, or which may be asserted or claimed against
the other party as a result of the acts, errors or omissions of the other party.

10. MISCELLANEOUS PROVISIONS. The parties agree that the following general
provisions shall apply to this Agreement.

11. AGREEMENT TO PERFORM NECESSARY ACTS. Each party to this Agreement agrees to
perform any further acts reasonably required under the terms of this Agreement
and to execute and deliver any documents which may be reasonably necessary to
carry out the provisions of this Agreement.

12. AUTHORITY AND EXECUTION. The execution and delivery of this Agreement by
each party and performance of the transactions contemplated hereby by such party
have been duly authorized on the part of such party, and the person(s) executing
this Agreement on behalf of such party have full power and authority to execute
the same.

13. ASSIGNMENT. No right or interest in this Agreement shall be assigned by
either party without the written permission of the other party and no delegation
of any obligation owed or of the performance of any obligation shall be made
without the written permission of the parties. Any attempted assignment or
delegation shall be wholly void and totally ineffective for all purposes unless
made in conformity with this Agreement.

14. SUCCESSORS AND ASSIGNS. Except as provided in the preceding paragraph, this
Agreement shall inure to the benefit of and be binding upon the parties hereof,
and each of his successors and assigns.

15. WILLS. In the event that any party to this Agreement is an individual, that
individual agrees to include in his will or other testamentary instrument a
direction and authorization to his/her successor representative to comply with
the provisions of this Agreement and to buy or to sell assets in accordance with
this Agreement. Notwithstanding the foregoing, however, the failure of any
individual to do so shall not affect the validity or enforceability of this
Agreement.

--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT. This writing is intended by the parties as a final
expression of his Agreement, is intended also as a complete and exclusive
statement of the terms of this, the sole and only, Agreement between them,
correctly sets forth his obligations to each other as of this date and contains
all of the covenants and agreements between the parties with respect to those
services. No course of prior dealings between the parties and no usage of the
trade shall be relevant to supplement or explain any term used in this
Agreement. Acceptance or acquiescence in a course of performance rendered under
this Agreement shall not be relevant to determine the meaning of this Agreement
even though the accepting or acquiescing party has knowledge of the nature of
the performance and opportunity for objection. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, that are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.

17. MODIFICATION. This Agreement or any of its terms cannot be modified,
changed, altered, appealed, discharged or terminated except by an instrument in
writing (referring specifically to this Agreement) executed by the party against
whom enforcement of any such modification is sought.

18. AMENDMENTS. The provisions of this Agreement may be waived, altered,
amended, repealed, or otherwise changed, in whole or in part, only on the
written consent of all the parties to this Agreement.

19. EFFECT OF WAIVER. Failure to insist on strict compliance with any of the
terms, covenants, or conditions of this Agreement shall not be deemed a waiver
of that term, covenant, or condition, nor shall any waiver or relinquishment of
any right or power at any one time or times be deemed a waiver or relinquishment
of the right or power for all or any other times. Except as otherwise provided
herein, no claim of waiver, consent or acquiescence with respect to any
provision of this Agreement shall be made against either party except on the
basis of a written instrument executed by or on behalf of such party. Any party
shall have the unilateral right by written instrument to waive any condition or
extend the time for performance of any condition or act to be performed for its
benefit or approval, and a waiver of any condition, right or remedy shall not be
deemed a waiver of any other condition, right or remedy. The waiver by any party
of the performance of any covenant, condition or promise shall not invalidate
this Agreement nor shall it be considered a waiver by it of any other covenant,
condition or promise. The exercise of any remedy provided in this Agreement
shall not be a waiver of any consistent remedy provided by law, and the
provision of this Agreement for any remedy shall not exclude other consistent
remedies unless they are expressly excluded. The waiver of any breach of this
Agreement by either party shall not constitute a continuing waiver or a waiver
of any subsequent breach either of the same provision or any other provision of
this Agreement.

20. CONSTRUCTION. This Agreement shall be construed as a whole and in accordance
with its plain meaning. The organization of this Agreement is for convenience
only and shall not be used in construing the meaning of the provisions of this
Agreement.

21. SEVERABILITY AND INVALIDITY. It is intended that each provision of this
Agreement shall be viewed as separate and divisible. If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remaining provisions shall

--------------------------------------------------------------------------------

nevertheless continue in full force without being impaired or invalidated in any
way.

22. HEADINGS AND TITLES. The title headings of the respective sections and
paragraphs of this Agreement are inserted for convenience and ease of reference
only and shall not be deemed to be part of this Agreement or do not define,
limit, augment or describe the scope, content or intent of this Agreement or any
part or parts of this Agreement.

23. GENDER. When the context in which the words are used in this Agreement
indicates that such is the intent, the singular and plural number shall be
deemed to include the other, and, the masculine, feminine and neuter genders
shall be deemed to include the other.

24. GOVERNING LAW. This Agreement has been executed in the place indicated below
and shall be construed in accordance with, and governed by, the laws of the
State of Arizona.

25. ARBITRATION OF DISPUTES. Any controversy or claim between the parties
arising out of or relating to this Agreement, or the breach thereof, or any
claim hereunder, shall be settled by arbitration in the County of Maricopa in
accordance with the Rules of the American Arbitration Association, and judgment
upon the award rendered in any state or federal court having jurisdiction
thereof. The fee of the arbitrator or arbitrators shall be borne by the parties
in accordance with the Rules of the American Arbitration Association and,
insofar as may be feasible, the parties shall designate an experienced
arbitrator (or arbitrators) who is knowledgeable of the type contemplated by
this Agreement. The parties agree that as between them, this arbitration
provision shall not preclude either party from seeking provisional judicial
remedies to preserve the status quo.

26. REMEDY FOR BREACH. If either party breaches any provision of this Agreement,
the other party shall be entitled, if it so elects, to institute and prosecute
proceedings to obtain damages for breach of this Agreement or for any other
legal or equitable relief to which it may be entitled at law. It is further
agreed that any breach or evasion of any of the terms of this contract by either
party hereto will result in immediate and irreparable injury to the other party
and will authorize recourse to injunction and/or specific performance, if
appropriate, as well as to all other legal or equitable remedies to which such
injured party may be entitled hereunder.

27. ATTORNEYS' FEES. If either party files any action or brings any proceeding
against the other arising out of this Agreement, then the prevailing party shall
be entitled to recover as an element of its costs of suit, and not as damages,
reasonable attorneys' fees to be fixed by court. The "prevailing party" shall be
the party who is entitled to recover its costs of suit, whether or not suit
proceeds to final judgment. A party not entitled to recover its costs shall not
recover attorneys' fees. No sum for attorneys' fees shall be counted in
calculating the amount of a judgment for purposes of determining whether a party
is entitled to its costs or attorneys' fees.

28. COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed fully effective as an original and
all of which together shall constitute one and the same instrument.

29. FACSIMILE TRANSMISSION. In the event that any person utilizes a "facsimile"
transmission, including but not limited to signed documents, the parties agree
to accept the same as

--------------------------------------------------------------------------------

if they bore original signatures. The parties hereby agree to provide the other
parties, within seventy-two (72) hours of transmission, such facsimile
transmitted documents bearing the original signature, if any.

30. NOTICE. All notices, requests, demands, options and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service, if given personally, or by telephone, telegram, or
electronic transmission to the President of the party to whom notice is being
given, or, if served personally on the party to whom notice is to be given, or
within seventy-two (72) hours after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and if properly addressed to the party, at its address set forth on the
signature page of this Agreement or any other address that any party may
designate by written notice to the others.

31. TIME IS OF ESSENCE. Time is expressly declared to be of the essence of this
Contract.

32. COMPUTATION OF TIME. All periods of time referred to herein shall include
all Saturdays and Sundays and State or National holidays, unless the period of
time specifies business days. A business day is any day other than Sunday and
State or National holidays. Notwithstanding the foregoing, however, if the date
for the last date to perform any act or giving any notice with respect to this
Agreement shall fall on a Saturday, Sunday or State or National holiday, such
act or notice may be timely performed or given on the next succeeding day which
is not a Saturday, Sunday or State or National holiday. The time to perform any
act or give any notice shall include twenty-four hours within each day unless
expressly provided otherwise.

33. COSTS OF PERFORMANCE. Any party breaching this agreement shall bear and save
the other party harmless from all costs and expenses required for securing any
court orders, court decrees, court approvals, inheritance tax clearances, and
estate tax clearances required to enable the non-breaching party to secure the
required performance of the breaching party.

34. REPRESENTATIONS AND WARRANTIES. Each party to this Agreement hereby
represents and warrants to the other parties to this Agreement as follows:

     34.1 Each party believes the matter set forth in the Recitals to be true
and correct;

     34.2 Each party has received independent legal advice from its attorneys
with respect to the advisability of entering into this Agreement;

     34.3 Each party has carefully read this Agreement and understands this
Agreement;

     34.4 No party has previously assigned, encumbered, or in any manner
transferred all or any portion of any claim or right that may be covered by this
Agreement;

     34.5 No representation, warranty, or promise not expressly set forth in
this Agreement has been made by any party to this Agreement or by its agents,
representatives, or attorneys with respect to the subject matter of this
Agreement and no party has entered into this Agreement on the basis of any such
representation, warranty, or promise; and

--------------------------------------------------------------------------------

     34.6 This Agreement is not intended to be, and shall not be deemed or
construed to be, an admission of liability by any party for any purpose.

--------------------------------------------------------------------------------

US BIODEFENSE, INC. (COMPANY)

Sign:    /s/ David Chin  Print:    David Chin  Position:    President  Dated:   
August 21, 2006 


CHARLES WRIGHT (EMPLOYEE)

Sign:    /s/ Charles Wright  Print:    Charles Wright  Dated:    August 21,
2006 


--------------------------------------------------------------------------------